Title: To George Washington from Lieutenant Colonel Edward Antill, 13 February 1777
From: Antill, Edward
To: Washington, George



May it Please your Excellency.
Philada Feby 13th 77

I beg Leave to Appologize for troubling you again on the State of the Regiment. I forwarded to Head Quarters a Return of the Regiment as it then Stood & Requested your Intentions as to the Contents[.] Lt Wilson of our Regiment having Some business at Camp will Wait your Commands with which he will return to me, if your Excellency Declines filling up the Remainder of the Subaltern officers, there are Several Applications to me by Persons well Recomended to Whom I would not Venture to Give Positive Answers untill I had the Honor of a Line from You.
Lewis Morris Junr now with General Sullivan has by Some means been Left Out in the Appointments of New York State if he is not yet provided for, and Merits your Approbation I would be happy he had a Majority in Our Corps in Which Case I Would be Obliged to your Excellency to Order him to Join me as he will be of much Service in forwarding the Several Matters of the Regiment his Father a Near Relation of Mine first Mentioned it to me & would be happy in the Appointment in Eager Expectation of an Answer by the bearer. I remain with profound Respect your Excellency’s Most Obedt Hble Servt

Edwd Antill


I have fix’d My Rendevous at Lancaster owing to the Unhealthy Situation of Wilmington.

